Citation Nr: 1448460	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  08-19 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from June 1969 to October 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2009, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  The Veteran was offered another hearing with a different VLJ and given 30 days to respond, but since no response was received his right to another hearing is deemed waived.

The Board notes that a March 2013 rating decision denied entitlement to a rating in excess of 70 percent for PTSD and entitlement to a total disability rating based upon individual unemployability (TDIU).  The Veteran filed a timely notice of disagreement (NOD) in May 2013.  The Board would ordinarily remand for the issuance of a Statement of the Case (SOC) in this situation.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  Here, however, it appears that the RO has already acknowledged the Veteran's NOD and appears to be in the process of further developing the claim(s), and if it cannot be granted, issuing an SOC.  See VA Form 21-6789 and VA letter to the Veteran dated September 8, 2014.


FINDING OF FACT

In March 2013 correspondence, the Veteran withdrew his appeal seeking service connection for an acquired psychiatric disorder other than PTSD.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for service connection for an acquired psychiatric disorder other than PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by a claimant or by his or her authorized representative.  Id. 

In separate correspondence from the Veteran and his representative received in March 2013, the appeal for service connection for an acquired psychiatric disorder other than PTSD was withdrawn.  Since the claim is withdrawn, there remain no allegations of errors of fact or law for appellate consideration concerning this claim and the Board does not have jurisdiction to review it.  Consequently, the appeal is dismissed.


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD is dismissed.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


